 



EXHIBIT 10.73

STOCK PURCHASE AGREEMENT

     This Stock Purchase Agreement is entered into as of July 1, 2001, (the
“Effective Date”) by MetriGenix, Inc., a Delaware corporation (the “Company”),
and [name] (the “Stockholder”).

SECTION 1. Acquisition Of Shares.

     (a)       Sale and Purchase. On the terms and conditions set forth in this
Agreement and pursuant to the provisions of the Company’s Amended and Restated
Omnibus Stock Plan adopted as of June 14, 2001 (the “Plan”), the Company agrees
to sell to Stockholder, and the Stockholder agrees to purchase from the Company,
[Number of Shares (figure amount)] shares of Stock. The sale and purchase shall
occur at the offices of the Company on the date set forth above or at such other
place and time as the parties may agree.

     (b)       Consideration. The Stockholder agrees to pay $0.30 for each
Purchased Share, for a total of [amount (figure amount)]. The Purchase Price is
agreed to be at least 100% of the Fair Market Value of each Purchased Share.
Payment in an amount equal to the Purchase Price of all Purchased Shares shall
be made on the transfer date in cash.

     (c)       Stock Restriction Agreement. In consideration of the Company’s
willingness to sell Shares to Stockholder, Stockholder agrees to be bound by the
transfer restrictions, Right of Repurchase, Right of First Refusal, Rights of
Second Refusal, Rights of Co-Sale, Market Stand-off, Drag Along Rights and other
terms and conditions herein.

     (d)       Defined Terms. Capitalized terms not otherwise defined herein are
defined in Section 13 of this Agreement.

SECTION 2. Restrictions Against Transfer, Right Of Repurchase and Put Right.

     (a)      Restrictions Against Transfer. All Purchased Shares initially
shall be Restricted Shares and shall be subject to a right of repurchase by the
Company. The Stockholder shall not transfer, assign, encumber or otherwise
dispose of any Restricted Shares, nor any of the Purchased Shares which have
been held for less than one year from the Effective Date, except as provided in
the following sentence. The Stockholder may transfer Restricted Shares, and/or
any Purchased Shares which have been held for less than one year from the
Effective Date, (i) by beneficiary designation, will or intestate succession or
(ii) to the Purchaser’s spouse, children or grandchildren or to a trust
established by the Stockholder for the benefit of the Stockholder or the
Stockholder’s spouse, children or grandchildren, provided in either case that
the Transferee agrees in writing on a form prescribed by the Company to be bound
by all provisions of this Agreement, including without limitation this
Section 2.

 



--------------------------------------------------------------------------------



 



     (b)       Condition Precedent to Exercise. The Right of Repurchase shall be
exercisable with respect to Restricted Shares only during the 90-day period next
following the date when the Stockholder’s Service terminates for any reason,
with or without cause, including (without limitation) death or disability.

     (c)       Lapse of Repurchase Right. The Right of Repurchase shall lapse
with respect to one-fourth (1/4th) of the Restricted Shares on the Effective
Date. The Right of Repurchase shall lapse with respect to an additional
one-forty eighth (1/48th) of the remaining Restricted Shares when the
Stockholder completes each month of continuous Service thereafter. The Right of
Repurchase shall lapse and all of the remaining Restricted Shares shall become
vested on the earlier of the following events: (i) the Company is subject to a
Change in Control; (ii) the Company successfully consummates an initial public
offering of its Stock pursuant to an effective registration statement under the
Securities Act covering a primary sale of Stock of the Company at a public
offering price of at least eight dollars ($8.00) per Share with gross proceeds
of thirty million dollars ($30,000,000) or more or (iii) the Stockholder’s
Service is terminated at any time during the three (3) month period preceding or
the thirteen (13) month period following the consummation of a Change in Control
of the Company’s Parent due to an Involuntary Termination Without Cause or a
Constructive Termination. Any and all Purchased Shares with respect to which the
Right of Repurchase shall have lapsed shall be fully vested in Stockholder and
shall not be Restricted Stock.

     (d)       Repurchase Cost. If the Company exercises the Right of
Repurchase, it shall pay the Stockholder an amount equal to the Purchase Price
per Share under Subsection 1(b) above for each of the Restricted Shares being
repurchased.

     (e)       Exercise of Repurchase Right. The Right of Repurchase shall be
exercisable only by written notice delivered to the Stockholder prior to the
expiration of the 90-day period specified in Subsection (b) above. The notice
shall set forth the date on which the repurchase is to be effected which shall
not be more than thirty (30) days after the date of the notice. The
certificate(s) representing the Restricted Shares to be repurchased shall, prior
to the close of business on the date specified for the repurchase, be delivered
to the Company properly endorsed for transfer. The Company shall, concurrently
with the receipt of such certificate(s), pay to the Stockholder the Purchase
Price determined according to Subsection (d) above. Payment shall be made in
cash or cash equivalents. The Right of Repurchase shall terminate with respect
to any Restricted Shares for which it has not been timely exercised pursuant to
this Subsection (e).

     (f)       Additional Shares or Substituted Securities. In the event of the
declaration of a stock dividend, the declaration of an extraordinary dividend
payable in a form other than stock, a spin-off, a stock split, an adjustment in
conversion ratio, a recapitalization or a similar transaction affecting the
Company’s outstanding securities without receipt of consideration, any new,
substituted or additional securities or other property (including money paid
other than as an ordinary cash dividend) which by reason

-2-



--------------------------------------------------------------------------------



 



of such transaction are distributed with respect to any Restricted Shares or
into which such Restricted Shares thereby become convertible shall immediately
be subject to the Right of Repurchase. Appropriate adjustments to reflect the
distribution of such securities or property shall be made to the number and/or
class of the Restricted Shares. After each such transaction, appropriate
adjustments shall also be made to the price per share to be paid upon the
exercise of the Right of Repurchase in order to reflect any change in the
Company’s outstanding securities effected without receipt of consideration
therefor; provided, however, that the aggregate purchase price payable for the
Restricted Shares shall remain the same.

     (g)       Termination of Rights as Stockholder. If the Company makes
available, at the time and place and in the amount and form provided in this
Agreement, the consideration for the Restricted Shares to be repurchased in
accordance with this Section 2, then after such time the person from whom such
Restricted Shares are to be repurchased shall no longer have any rights as a
holder of such Restricted Shares (other than the right to receive payment of
such consideration in accordance with this Agreement). Such Restricted Shares
shall be deemed to have been repurchased in accordance with the applicable
provisions hereof, whether or not the certificate(s) therefor have been
delivered as required by this Agreement.

     (h)       Escrow. Upon issuance, the certificates for Restricted Shares
shall be deposited in escrow with the Company to be held in accordance with the
provisions of this Agreement. Any new, substituted or additional securities or
other property described in Subsection (f) above shall immediately be delivered
to the Company to be held in escrow, but only to the extent the Purchased Shares
are at the time Restricted Shares. All regular cash dividends on Restricted
Shares (or other securities at the time held in escrow) shall be paid directly
to the Stockholder and shall not be held in escrow. Restricted Shares, together
with any other assets or securities held in escrow hereunder, shall be
(i) surrendered to the Company for repurchase and cancellation upon the
Company’s exercise of its Right of Repurchase or (ii) released to the
Stockholder upon the Stockholder’s request to the extent the Purchased Shares
are no longer Restricted Shares (but not more frequently than once every six
months). In any event, all Purchased Shares that have vested (and any other
vested assets and securities attributable thereto) shall be released as soon as
administratively practicable following the expiration of 90 days after the
earlier of (i) the Stockholder’s cessation of Service or (ii) the lapse of the
Right of Repurchase as to all Purchased Shares. Notwithstanding this Section
2(h), in the event Stockholder elects to pledge all or part of the Restricted
Shares as contemplated in Section 3(h) below, the certificates for the
Restricted Shares so pledged shall be held pursuant to the terms and conditions
of a Stock Pledge Agreement to be entered into between Parent and the
Stockholder.

     (i)       Put Right. During any period in which the Company’s Right of
Repurchase is exercisable, the Stockholder or his or her Transferee shall have a
corresponding right to require the Company to purchase all, but not less than
all, of the

-3-



--------------------------------------------------------------------------------



 



Restricted Shares, which Put Right shall be exercisable only by written notice
delivered to the Company prior to the expiration of such period. The notice
shall set forth the date on which the repurchase is to be effected which shall
not be more than thirty (30) days after the date of the notice. The
certificate(s) representing the Restricted Shares to be repurchased shall, prior
to the close of business on the date specified for the repurchase, be delivered
to the Company properly endorsed for transfer. The Company shall, concurrently
with the receipt of such certificate(s), pay to the Stockholder an amount equal
to the Purchase Price per Share under Subsection 1(b) above for each of the
Restricted Shares being repurchased. Payment shall be made in cash or cash
equivalents. The Put Right shall terminate with respect to any Restricted Shares
for which it has not been timely exercised pursuant to this Subsection (i).

SECTION 3. Right Of First Refusal.

     (a)       Right of First Refusal. In the event that the Stockholder
proposes to sell, pledge or otherwise transfer to a third party any Purchased
Shares (which are not then Restricted Shares and have been held for at least one
year), or any interest in such Purchased Shares, the Company, in the first
instance, and each of the Investors and Parent (collectively, the “Investor
Stockholders”), in the second instance, shall have the rights of refusal with
respect to all or part of such Purchased Shares as herein set forth. If the
Stockholder desires to transfer such Purchased Shares (which are no longer
subject to the restrictions against transfer in Subsection 2(a)), the
Stockholder shall give a written Transfer Notice to the Company describing fully
the proposed transfer, including the number of such Purchased Shares proposed to
be transferred, the proposed transfer price and the terms of payment, the name
and address of the proposed Transferee and proof satisfactory to the Company
that the proposed sale or transfer will not violate any applicable federal or
state securities laws (the “Initial Transfer Notice”). The Initial Transfer
Notice shall be signed both by the Stockholder and by the proposed Transferee
and must constitute a binding commitment of both parties to the transfer of the
Purchased Shares. For a period of thirty (30) calendar days following the
Initial Transfer Notice, the Company shall have the right to purchase all or
part of the Purchased Shares on the terms of the proposal described in the
Initial Transfer Notice (with an equivalent amount of cash being substituted for
proposed payment in any form other than cash) by delivery of a notice of
exercise of the Right of First Refusal within such 30-day period. The Company
shall effect the purchase of any of the Purchased Shares pursuant to the
exercise of the Right of First Refusal, including payment of any portion of the
purchase price required to be paid upon closing and execution of any documents
evidencing any deferred obligation to pay any portion of the purchase price, not
more than thirty (30) calendar days after delivery of the notice of exercise,
and at such time the Stockholder shall deliver to the Company the certificate(s)
representing the Purchased Shares to be purchased by the Company, each
certificate to be properly endorsed for transfer. The Company’s rights under
this Subsection (a) shall be freely assignable, in whole or in part.

     (b)       Investor Stockholders’ Right of Second Refusal. In the event that
the Company does not elect to purchase all of the Purchased Shares pursuant to
its Right of

-4-



--------------------------------------------------------------------------------



 



First Refusal under Section 3(a) above within the period set forth therein, the
Stockholder shall promptly (and in any event not later than forty-five
(45) calendar days after the Initial Transfer Notice) give a written Transfer
Notice (the “Second Transfer Notice”) to each of the Investor Stockholders. The
Second Transfer Notice shall set forth the number of Purchased Shares not
purchased by the Company and shall otherwise reflect the information required in
an Initial Transfer Notice pursuant to Section 3(a). Each Investor Stockholder
shall then have the right, exercisable upon written notice to the Stockholder (a
“Participation Notice”) within fifteen (15) calendar days after the receipt of
the Second Transfer Notice, to purchase its pro rata share (determined based on
each such Investor Stockholder’s then percentage ownership in the Company (as
determined on an as-if-converted basis) unless the Investor Stockholders agree
upon a different percentage within such 15-day period) of the Purchased Shares
subject to the Second Transfer Notice on the same terms and conditions set forth
therein. The Investor Stockholders who so exercise their rights of second
refusal (each such Investor Stockholder a “Participating Investor” and
collectively, the “Participating Investors”) shall effect the purchase of the
Purchased Shares, including payment of any portion of the purchase price
required to be paid upon closing and execution of any documents evidencing any
deferred obligation to pay any portion of the purchase price, not more than
fifteen (15) calendar days after delivery of the Participation Notice, and at
such time the Stockholder shall deliver to the Participating Investors the
certificate(s) representing the Purchased Shares to be purchased by such
Participating Investors, each certificate to be properly endorsed for transfer.

     (c)       Right of Co-Sale.

               (i)       In the event the Company and the Investor Stockholders
fail to exercise their respective rights to purchase all of the Purchased Shares
subject to Section 3(a) and (b) hereof, following the exercise or expiration of
the rights of purchase set forth therein, the Stockholder shall deliver to each
Investor Stockholder written notice (a “Co-Sale Notice”) that each Investor
Stockholder shall have the right, exercisable upon written notice (a “Co-Sale
Participation Notice”) to Stockholder within fifteen (15) calendar days after
receipt of the Co-Sale Notice, to participate in such transfer on the same terms
and conditions as proposed with respect to the Purchased Shares of such
Stockholder. Such Co-Sale Participation Notice shall indicate the number of
shares of capital stock of the Company owned by such Investor Stockholder (the
“Investor Stock”) that such Investor Stockholder wishes to sell under his or its
right to participate. To the extent one or more of the Investor Stockholders
exercise such right of participation in accordance with the terms and conditions
set forth below, the number of shares of Purchased Shares that such Stockholder
may sell in the transaction shall be correspondingly reduced.

               (ii)       Each Investor Stockholder may sell all or any part of
that number of its shares of capital stock of the Company equal to the product
obtained by multiplying (i) the aggregate number of shares of Stock covered by
the Co-Sale Notice by (ii) a fraction the numerator of which is the number of
shares of Stock owned by such Investor Stockholder at the time of the proposed
transfer (as determined on an as-if-converted

-5-



--------------------------------------------------------------------------------



 



basis) and the denominator of which is the total number of shares of Stock of
the Company owned by the Stockholder and the Investor Stockholders at the time
of the transfer, without regard to the transfer (as determined on an
as-if-converted basis).

               (iii)       Each Investor Stockholder who elects to participate
in the transfer pursuant to this Section 3(c) (a “Co-Sale Participant”) shall
effect its participation in the transfer by promptly delivering to the
Stockholder one or more certificates, properly endorsed for transfer, which
represent the type and number of shares of capital stock of the Company which
such Co-Sale Participant elects to sell provided, however, that if a Co-Sale
Participant owns Preferred Stock of the Company and the prospective transferee
objects to the delivery of Preferred Stock, such Co-Sale Participant shall
convert such Preferred Stock into Stock and deliver Stock. The Company agrees to
make any such conversion concurrent with the actual transfer of such shares.

               (iv)       The stock certificate or certificates that represent
the shares which such Co-Sale Participant elects to sell to the prospective
Transferee pursuant to Section 3(c) shall be transferred by the Stockholder to
such Transferee in consummation of the sale of the Stock pursuant to the terms
and conditions specified in the Co-Sale Notice, and the Transferee shall
concurrently therewith pay to such Co-Sale Participant that portion of the sale
proceeds to which such Co-Sale Participant is entitled by reason of its
participation in such sale. To the extent that any prospective Transferee
prohibits such assignment or otherwise refuses to purchase shares from a Co-Sale
Participant exercising its rights of co-sale hereunder, the Stockholder shall
not sell to such prospective Transferee any Purchased Shares unless and until,
simultaneously with such sale, such Stockholder shall purchase such shares from
such Co-Sale Participant on the same terms and conditions specified in the
Co-Sale Notice.

               (v)       If Stockholder has delivered Co-Sale Notices and
otherwise has complied with the provisions of this Section 3, the Stockholder
may, not later than sixty (60) calendar days following delivery to the Investor
Stockholders of the Co-Sale Notices, enter into an agreement providing for the
closing of the transfer of that portion of the Purchased Shares covered by the
Co-Sale Notice and not displaced by participation in the transfer of the
Investor Stockholders as permitted by this Section 3 within thirty (30) calendar
days of such agreement, at the same price per share and on other terms and
conditions not more materially favorable to the Stockholder than those described
in the Co-Sale Notices. Any proposed transfer at a different price per share or
on other terms and conditions materially more favorable than those described in
the Co-Sale Notices, as well as any subsequent proposed transfer of any of the
Purchased Shares of the Stockholder, shall again be subject to the Right of
First Refusal, Rights of Second Refusal and Rights of Co-Sale and shall require
compliance by the Stockholder with the procedures described in this Section 3.
Any Purchased Shares not actually sold or transferred to a proposed Transferee
by the Stockholder within such 30-day period at the price and on the terms set
forth in the Co-Sale Notices shall remain subject to all of the provisions of
this Agreement. Any Purchased Shares which are sold or transferred to such
proposed Transferee by the Stockholder within such 30-day period shall also
remain subject to all of the provisions of this Agreement. Completion of such
sale and transfer

-6-



--------------------------------------------------------------------------------



 



of the shares on the books and records of the Company will be subject to the
Transferee of such shares executing with the Company a stock restriction
agreement containing the aforementioned provisions.

     (d)       Additional Shares or Substituted Securities. In the event of the
declaration of a stock dividend, the declaration of an extraordinary dividend
payable in a form other than stock, a spin-off, a stock split, an adjustment in
conversion ratio, a recapitalization or a similar transaction affecting the
Company’s outstanding securities without receipt of consideration, any new,
substituted or additional securities or other property (including money paid
other than as an ordinary cash dividend) which are by reason of such transaction
distributed with respect to any Purchased Shares subject to this Section 3 or
into which such Purchased Shares thereby become convertible shall immediately be
subject to this Section 3. Appropriate adjustments to reflect the distribution
of such securities or property shall be made to the number and/or class of
Purchased Shares subject to this Section 3.

     (e)       Termination and Exception. Any other provision of this Section 3
notwithstanding, the Right of First Refusal, Rights of Second Refusal and Rights
of Co-Sale shall terminate upon the successful consummation of an underwritten
initial public offering by the Company of its Stock pursuant to an effective
registration statement under the Securities Act of 1933, as amended and shall
not apply to a transfer in connection with a Change in Control.

     (f)       Permitted Transfers. This Section 3 shall not apply to a transfer
by beneficiary designation, will or intestate succession or (ii) a transfer to
the Stockholder’s spouse, children or grandchildren or to a trust established by
the Stockholder for the benefit of the Stockholder or the Stockholder’s spouse,
children or grandchildren, provided in either case that the Transferee agrees in
writing on a form prescribed by the Company to be bound by all the provisions of
this Agreement, including without limitation this Section 3.

     (g)       Termination of Rights as Stockholder. If the Company and/or the
Investor Stockholders make available, at the time and place and in the amount
and form provided in this Agreement, the consideration for the Purchased Shares
to be purchased in accordance with this Section 3, then after such time the
person from whom such Purchased Shares are to be purchased shall no longer have
any rights as a holder of such Purchased Shares (other than the right to receive
payment of such consideration in accordance with this Agreement). Such Purchased
Shares shall be deemed to have been purchased in accordance with the applicable
provisions hereof, whether or not the certificate(s) therefor have been
delivered as required by this Agreement.

     (h)       Pledge of Purchased Shares to Secure Loan. Notwithstanding
anything to the contrary in Section 2 and this Section 3, the Company, the
Investors and the Parent hereby agree that Stockholder may pledge all or part of
the Purchased Shares to secure a loan from Parent to Stockholder to enable
Stockholder to acquire the Purchased Shares

-7-



--------------------------------------------------------------------------------



 



hereunder and in connection therewith, each of the Company, the Investors and
Parent waives its rights of refusal and any co-sale rights under this Section 3
with respect to such pledge of Purchased Shares.

SECTION 4. Other Restrictions On Transfer.

     (a)       Purchaser Representations. In connection with the issuance and
acquisition of Shares under this Agreement, the Stockholder hereby represents
and warrants to the Company as follows:



             (i)      The Stockholder is acquiring and will hold the Purchased
Shares for investment for his or her account only and not with a view to, or for
resale in connection with, any “distribution” thereof within the meaning of the
Securities Act.



             (ii)      The Stockholder understands that the Purchased Shares
have not been registered under the Securities Act by reason of a specific
exemption therefrom and that the Purchased Shares must be held indefinitely,
unless they are subsequently registered under the Securities Act or the
Stockholder obtains an opinion of counsel, in form and substance satisfactory to
the Company and its counsel, that such registration is not required. The
Stockholder further acknowledges and understands that the Company is under no
obligation to register the Purchased Shares.



             (iii)      The Stockholder is aware of the adoption of Rule 144 by
the Securities and Exchange Commission under the Securities Act, which permits
limited public resales of securities acquired in a non-public offering, subject
to the satisfaction of certain conditions, including (without limitation) the
availability of certain current public information about the issuer, the resale
occurring only after the holding period required by Rule 144 has been satisfied,
the sale occurring through an unsolicited “broker’s transaction,” and the amount
of securities being sold during any three-month period not exceeding specified
limitations. The Stockholder acknowledges and understands that the conditions
for resale set forth in Rule 144 have not been satisfied and that the Company
has no plans to satisfy these conditions in the foreseeable future.



             (iv)      The Stockholder will not sell, transfer or otherwise
dispose of the Purchased Shares in violation of the Securities Act, the
Securities Exchange Act of 1934, or the rules promulgated thereunder, including
Rule 144 under the Securities Act. The Stockholder agrees that he or she will
not dispose of the Purchased Shares unless and until he or she has complied with
all requirements of this Agreement applicable to the disposition of Purchased
Shares and he or she has provided the Company with written assurances, in
substance and form satisfactory to the Company, that (A) the proposed
disposition does not require registration of the Purchased Shares under the
Securities Act or all appropriate

-8-



--------------------------------------------------------------------------------



 





  action necessary for compliance with the registration requirements of the
Securities Act or with any exemption from registration available under the
Securities Act (including Rule 144) has been taken and (B) the proposed
disposition will not result in the contravention of any transfer restrictions
applicable to the Purchased Shares under applicable state law.



             (v)      The Stockholder has been furnished with, and has had
access to, such information as he or she considers necessary or appropriate for
deciding whether to invest in the Purchased Shares, and the Stockholder has had
an opportunity to ask questions and receive answers from the Company regarding
the terms and conditions of the issuance of the Purchased Shares.



             (vi)      The Stockholder is aware that his or her investment in
the Company is a speculative investment that has limited liquidity and is
subject to the risk of complete loss. The Stockholder is able, without impairing
his or her financial condition, to hold the Purchased Shares for an indefinite
period and to suffer a complete loss of his or her investment in the Purchased
Shares.

     (b)       Securities Law Restrictions. Regardless of whether the offering
and sale of Shares under this Agreement have been registered under the
Securities Act or have been registered or qualified under the securities laws of
any state, the Company at its discretion may impose restrictions upon the sale,
pledge or other transfer of the Purchased Shares (including the placement of
appropriate legends on stock certificates or the imposition of stop-transfer
instructions) if, in the judgment of the Company, such restrictions are
necessary or desirable in order to achieve compliance with the Securities Act,
the securities laws of any state or any other law.

     (c)       Market Stand-Off. In connection with the first underwritten
public offering by the Company of its equity securities pursuant to an effective
registration statement filed under the Securities Act, the Stockholder shall not
directly or indirectly sell, make any short sale of, loan, hypothecate, pledge,
offer, grant or sell any option or other contract for the purchase of, purchase
any option or other contract for the sale of, or otherwise dispose of or
transfer, or agree to engage in any of the foregoing transactions with respect
to, any Purchased Shares without the prior written consent of the Company or its
underwriters. The Market Stand-Off shall be in effect for such period of time
following the date of the final prospectus for the offering as may be requested
by the Company or such underwriters. In no event, however, shall such period
exceed 180 days. In the event of the declaration of a stock dividend, a
spin-off, a stock split, an adjustment in conversion ratio, a recapitalization
or a similar transaction affecting the Company’s outstanding securities without
receipt of consideration, any new, substituted or additional securities which
are by reason of such transaction distributed with respect to any Shares subject
to the Market Stand-Off, or into which such Shares thereby become convertible,
shall immediately be subject to the Market Stand-Off. In order to enforce the
Market Stand-Off, the Company may impose stop-transfer instructions with respect
to the

-9-



--------------------------------------------------------------------------------



 



Purchased Shares until the end of the applicable stand-off period. The Company’s
underwriters shall be beneficiaries of the agreement set forth in this
Subsection 4(c).

     (d)       Rights of the Company. The Company shall not be required to (i)
transfer on its books any Purchased Shares that have been sold or transferred in
contravention of this Agreement or (ii) treat as the owner of Purchased Shares,
or otherwise to accord voting, dividend or liquidation rights to, any transferee
to whom Purchased Shares have been transferred in contravention of this
Agreement.

SECTION 5. Drag Along Rights.

     (a)       Generally. If at any time the holder(s) of a majority of the
shares of Stock of the Company desire to sell, exchange, convey, or otherwise
transfer, in one or a series of related transactions to an independent third
party, all of the outstanding shares of Stock of the Company (“Selling
Holder(s)”), then the Selling Holder(s) may require the Stockholder to sell,
exchange, convey, or otherwise transfer, and the Stockholder agrees to sell,
exchange, convey, or otherwise transfer all of the shares of Stock at the same
price per share of Stock (as set forth below) and on the same terms and
conditions, as received by the Selling Holder(s) from the independent third
party for the same class of shares.

     (b)       Conditions to Obligation. The Stockholder’s obligation to sell,
exchange, convey or otherwise transfer the Stock under the provisions of this
Section 5 is subject to the requirements that (i) the Selling Holder(s) shall
give notice to the Stockholder of such sale, exchange, conveyance, or transfer
at least thirty (30) days prior to the proposed date of such event, specifying
the price and terms upon which shares of Stock are to be sold, exchanged,
conveyed, or transferred, and the proposed date of such event, and (ii) upon the
consummation of said sale, exchange, conveyance, or transfer, the Stockholder
will receive the same form and amount of consideration per share of Stock as
received by the Selling Holder(s) for the same class of shares, or, if the
Selling Holder(s) are given an option as to the form and amount of consideration
to be received, the Stockholder will be given the same option.

SECTION 6. Successors And Assigns.

     Except as otherwise expressly provided to the contrary, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns and inure to the benefit of, and be binding upon,
the Stockholder and the Stockholder’s legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person has become a party to this Agreement or has agreed in writing to
join herein and to be bound by the terms, conditions and restrictions hereof.

-10-



--------------------------------------------------------------------------------



 



SECTION 7. No Retention Rights.

     Nothing in this Agreement shall confer upon the Stockholder any right to
continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company (or any Parent or
Subsidiary employing or retaining the Stockholder), which rights are hereby
expressly reserved by each, to terminate his or her Service at any time and for
any reason, with or without cause.

SECTION 8. Tax Election.

     The acquisition of the Purchased Shares may result in adverse tax
consequences that may be avoided or mitigated by filing an election under Code
Section 83(b). Such election may be filed only within 30 days after the date of
purchase. The form for making the Code Section 83(b) election is attached to
this Agreement as an Exhibit. The Stockholder should consult with his or her tax
advisor to determine the tax consequences of acquiring the Purchased Shares and
the advantages and disadvantages of filing the Code Section 83(b) election. The
Stockholder acknowledges that it is his or her sole responsibility, and not the
Company’s, to file a timely election under Code Section 83(b), even if the
Stockholder requests the Company or its representatives to make this filing on
his or her behalf.

SECTION 9. Legends.

     Legends. All certificates evidencing Purchased Shares shall bear the
following legends:



  “THE SHARES REPRESENTED HEREBY MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN COMPLIANCE WITH THE TERMS OF
A WRITTEN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER OF THE SHARES
(OR THE PREDECESSOR IN INTEREST TO THE SHARES). SUCH AGREEMENT (i) GRANTS TO THE
COMPANY CERTAIN RIGHTS OF FIRST REFUSAL UPON AN ATTEMPTED TRANSFER OF THE SHARES
AND CERTAIN REPURCHASE RIGHTS UPON TERMINATION OF SERVICE WITH THE COMPANY,
(ii) GRANTS TO CERTAIN INVESTORS RIGHTS OF FIRST REFUSAL AND CO-SALE RIGHTS UPON
AN ATTEMPTED TRANSFER OF THE SHARES, AND (iii) IMPOSES ON THE HOLDER CERTAIN
SO-CALLED MARKET STAND OFF AND DRAG ALONG REQUIREMENTS. THE SECRETARY OF THE
COMPANY WILL UPON WRITTEN REQUEST FURNISH A COPY OF SUCH AGREEMENT TO THE HOLDER
HEREOF WITHOUT CHARGE.”



  “THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN

-11-



--------------------------------------------------------------------------------



 





  EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF COUNSEL,
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”

If required by the authorities of any state in connection with the issuance of
the Purchased Shares, the legend or legends required by such state authorities
shall also be endorsed on all such certificates.

SECTION 10.      Notice.

     Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective (a) upon personal delivery; (b) three (3)
business days after having been sent by registered or certified mail, return
receipt requested, with postage and fees prepaid; or (c) one (1) business day
after having been sent by Federal Express or other similar overnight courier,
with receipt therefor. Notice shall be addressed to the Company at its principal
executive office and to the Stockholder at the address that he or she most
recently provided to the Company.

SECTION 11.      Entire Agreement.

     This Agreement constitutes the entire contract between the parties hereto
with regard to the subject matter hereof. It supersedes any other agreements,
representations or understandings (whether oral or written and whether express
or implied) relating to the subject matter hereof.

SECTION 12.      Choice Of Law.

     This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, as such laws are applied to contracts entered
into and performed in such State.

SECTION 13.      Definitions.

     (a)       “Agreement” shall mean this Stock Purchase Agreement.

     (b)       “Board of Directors” shall mean the Board of Directors of the
Company, as constituted from time to time.

     (c)       “Change in Control” shall mean:



                       (i)       The consummation of a merger or consolidation
of the Company or its Parent with or into another entity or any other corporate
reorganization, if more than 50% of the combined voting power of the continuing
or surviving entity’s securities outstanding immediately after such merger,

-12-



--------------------------------------------------------------------------------



 





  consolidation or other reorganization is owned by persons who were not
stockholders of the Company or its Parent, as the case may be, immediately prior
to such merger, consolidation or other reorganization;



                 (ii)       The sale, transfer or other disposition of all or
substantially all of the Company’s or its Parent’s assets to an unrelated
entity; or



                 (iii)       The sale, transfer or other disposition of eighty
percent (80%) or more of the capital stock of the Company or its Parent in one
transaction or a series of related transactions.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s or its Parent’s incorporation or to create a
holding company that will be owned in substantially the same proportions by the
persons who held the Company’s or its Parent’s securities immediately before
such transaction.

     (d)       “Code” shall mean the Internal Revenue Code of 1986, as amended.

     (e)       “Constructive Termination” shall have the meaning ascribed
thereto in the Gene Logic Inc. Executive Severance Plan, as in effect on the
date of this Agreement.

     (f)       “Consultant” shall mean an individual who performs bona fide
services for the Company, a Parent or a Subsidiary as a consultant or advisor,
excluding Employees and Outside Directors.

     (g)       “Drag Along Rights” shall mean the obligation of the Stockholder
to transfer the Purchase Shares pursuant to Section 5 in the event a majority of
the holders of Stock wish to transfer all of the shares of Stock to an
independent third party.

     (h)       “Employee” shall mean any individual who is a common-law employee
of the Company, or an entity which is a Parent or a Subsidiary on the date of
this Agreement.

     (i)       “Fair Market Value” shall mean the fair market value of a Share,
as determined by the Board of Directors in good faith. Such determination shall
be conclusive and binding on all persons.

     (j)       “Investors” shall mean those persons and entities set forth on
Schedule 1 to that certain Stock Purchase and Contribution Agreement, dated as
of July 1, 2001, among the Company, Gene Logic and such persons and entities.

     (k)      “Involuntary Termination Without Cause” shall have the meaning
ascribed thereto in the Gene Logic Inc. Executive Severance Plan, as in effect
on the date of this Agreement.

-13-



--------------------------------------------------------------------------------



 



     (l)       “Market Stand-Off” shall mean the restriction against transfer of
the shares by the Stockholder pursuant to Subsection 4(c) for the 180 day period
following an initial public offering of equity securities by the Company.

     (m)       “Outside Director” shall mean a member of the Board of Directors
who is not an Employee.

     (n)       “Parent” shall mean Gene Logic, Inc.

     (o)       “Purchase Price” shall mean the amount for which one Share may be
purchased pursuant to this Agreement, as specified in Section 1(b).

     (p)       “Purchased Shares” shall mean the Shares purchased by the
Stockholder pursuant to this Agreement.

     (q)       “Put Right” shall mean the Stockholder’s Put Right in Section 3.

     (r)       “Restricted Share” shall mean a Purchased Share that is subject
to the Right of Repurchase in Section 2.

     (s)       “Right of First Refusal” shall mean the Company’s right of first
refusal described in Section 3.

     (t)       “Right of Repurchase” shall mean the Company’s right of
repurchase described in Section 2.

     (u)       “Rights of Co-Sale” shall mean the rights of the Parent and
Investors under Section 3 to participate in a transfer of the Purchased Shares
under Section 3.

     (v)       “Rights of Second Refusal” shall mean the Parent’s and Investors’
rights of second refusal in Section 3.

     (w)       “Securities Act” shall mean the Securities Act of 1933, as
amended.

     (x)       “Service” shall mean service as an Employee, Outside Director or
Consultant.

      (y)      “Share” or “Shares” shall mean one or more shares of Stock.

     (z)       “Stock” shall mean the Common Stock of the Company, with a par
value of $0.01 per Share.

     (aa)       “Subsidiary” shall mean any corporation (other than the Company)
in an unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more

-14-



--------------------------------------------------------------------------------



 



of the total combined voting power of all classes of stock in one of the other
corporations in such chain.

     (bb)       “Transferee” shall mean any person to whom the Stockholder has
directly or indirectly transferred any Purchased Shares.

     (cc)       “Transfer Notice” shall mean the notice of a proposed transfer
of Purchased Shares described in Section 3.

     WITNESS, the signatures below this 31st day of August, 2001, effective as
of the first date set forth above.

      PURCHASER:   METRIGENIX, INC     _____________________________
[name]   By:__________________________       Title:_________________________




-15-



--------------------------------------------------------------------------------



 



FULL-RECOURSE PROMISSORY NOTE

      $[amount]   August 31, 2001     Gaithersburg, Maryland

     FOR VALUE RECEIVED, the undersigned Borrower promises to pay to Gene Logic
Inc. (the “Company”) at its principal offices at 708 Quince Orchard Boulevard,
Gaithersburg, Maryland 20878, the principal sum of [amount (figure amount)],
together with interest from the date of this Note on the unpaid principal
balance, upon the terms and conditions specified below.

     1.     Term. The principal balance of this Note, together with interest
accrued and unpaid to date, shall be due and payable at the close of business on
August 31, 2008.

     2.     Rate of Interest. Interest shall accrue under the Note on any unpaid
principal balance at the Long Term Applicable Federal Rate under Section 1274(d)
of the Internal Revenue Code of 1986, as amended, on the date of issuance,
compounded semiannually.

     3.     Prepayment. Prepayment of principal and interest may be made at any
time without penalty.

     4.     Events of Acceleration. The entire unpaid principal sum and unpaid
interest under this Note shall become immediately due and payable upon:



          (a)      The date when the Borrower ceases to be employed by either
Gene Logic, Inc. or MetriGenix, Inc. for any reason;



          (b)      The failure of the Borrower to pay when due the principal
balance and accrued interest on this Note and the continuation of such default
for more than 10 days;



          (c)      The insolvency of the Borrower, the commission of an act of
bankruptcy by the Borrower, the execution by the Borrower of a general
assignment for the benefit of creditors, or the filing by or against the
Borrower of a petition in bankruptcy or a petition for relief under the
provisions of the federal bankruptcy act or another state or federal law for the
relief of debtors and the continuation of such petition without dismissal for a
period of 90 days or more;



          (d)      The occurrence of an event of default under the Stock Pledge
Agreement securing this Note or any obligation secured thereby;

 



--------------------------------------------------------------------------------



 





          (e)      Any sale, transfer or other disposition of any shares of
Common Stock of MetriGenix, Inc. (“MG”) owned by Borrower (including shares of
Common Stock owned as of the date hereof and any acquired hereafter);



          (f)      One hundred eighty (180) days following the closing of an
initial public offering of the Common Stock of MG requiring registration under
the Securities Act of 1933, as amended; or



          (g)      The occurrence of a Change in Control of MG (as defined in
that certain Stock Purchase Agreement, dated as of even date herewith, between
MG and the Borrower).

     5.     Security. Payment of this Note shall be secured by a Stock Pledge
Agreement to be executed and delivered by the Borrower and covering shares of
the Common Stock of MG owned by Borrower. The Borrower, however, shall remain
personally liable for payment of this Note, and assets of the Borrower, in
addition to the collateral under the Stock Pledge Agreement, may be applied to
the satisfaction of the Borrower’s obligations hereunder.

     6.     Collection. If action is instituted to collect this Note, the
Borrower shall pay all reasonable costs and expenses (including reasonable
attorneys’ fees) incurred in connection with such action.

     7.     Waiver. No previous waiver and no failure or delay by the Company or
the Borrower in acting with respect to the terms of this Note or the Stock
Pledge Agreement shall constitute a waiver of any breach, default or failure of
condition under this Note, the Stock Pledge Agreement or the obligations secured
thereby. A waiver of any term of this Note, the Stock Pledge Agreement or of any
of the obligations secured thereby must be made in writing and signed by a duly
authorized officer of the Company and shall be limited to the express terms of
such waiver.

     The Borrower hereby expressly waives presentment and demand for payment at
such time as any payments are due under this Note.

     8.      Notice. Any and all notices, requests, demands or other
communications hereunder shall be deemed to have been duly given if in writing
and if transmitted by (i) hand delivery, in which event effective notice shall
be deemed to have been given as of the date of delivery, (ii) Federal Express,
Express Mail or other nationally recognized overnight courier, in which event
effective notice shall be deemed to have been given on the next business day
after being sent, or (iii) by registered or certified mail, postage prepaid,
return receipt requested, in which event effective notice shall be deemed to
have been given three (3) business days after being sent. Notice shall be
addressed to the Company at its principal office and to Borrower at the address
set forth on the signature page of this Note or to such other address as a party
may furnish to the other by notice in accordance with this Section 8.

-2-



--------------------------------------------------------------------------------



 



     9.     Conflicting Agreements. In the event of any inconsistencies between
the terms of this Note and the terms of any other document related to the loan
evidenced by the Note, the terms of this Note shall prevail.

     10.     Governing Law. This note shall be construed in accordance with the
laws of the State of Maryland.



  BORROWER:



  _____________________________
[name]



  Address: ______________________



            _________________________




-3-



--------------------------------------------------------------------------------



 



STOCK PLEDGE AGREEMENT

     In order to secure payment of the promissory note dated August 31, 2001
(the “Note”) payable to Gene Logic Inc., a Delaware corporation (the “Company”),
at its principal offices in the principal amount of [amount, figure amount],
which Note [name] (the “Borrower”) delivered in connection with a loan extended
to the Borrower by the Company, the Borrower hereby grants the Company a
security interest in, and assigns, transfers and pledges to the Company, the
following securities and other property:

     (a)     The [number of shares (figure amount)] shares of the MetriGenix,
Inc. (“MG”) Common Stock (the “Common Stock”) delivered to and deposited with
the Company as collateral for the Note; and

     (b)     Any and all new, additional or different securities or other
property subsequently distributed with respect to the shares identified in
Subsection (a) above that are to be delivered to and deposited with the Company
pursuant to the requirements of Section 3 of this Agreement;

     (c)     Any and all other property and money that is delivered to or comes
into the possession of the Company pursuant to the terms and provisions of this
Agreement; and

     (d)     The proceeds of any sale, exchange or disposition of the property
and securities described in Subsection (a), (b) or (c) above.

All securities, property and money to be assigned to, transferred to and pledged
with the Company shall be herein referred to as the “Collateral” and shall be
accompanied by one or more stock power assignments properly endorsed by the
Borrower. The Company (or its designee, including without limitation MG) shall
hold the Collateral in accordance with the following terms and provisions:

     1.      Representations, Warranties and Covenants of Borrower. Borrower
hereby warrants and represents, and, to the extent relevant, covenants and
agrees, that:

              (a)     Borrower has the requisite right, power and authority to
enter into, and perform in accordance with, the terms and conditions of this
Stock Pledge Agreement, and Borrower has the right, power and authority to
grant, assign, transfer and pledge its interest in the Collateral to the
Company;

              (b)     With the exception of the restrictions upon transfer set
forth in that certain Stock Purchase Agreement, dated as of even date herewith,
by and between the Company and the Borrower, the Collateral is owned legally and
beneficially by Borrower, free and clear of any option, call, contract,
commitment, demand, lien, claim, charge, security interest or encumbrance
whatsoever;

 



--------------------------------------------------------------------------------



 



              (c)     Borrower shall not, sell, assign, transfer or otherwise
dispose of, or mortgage, pledge, encumber or otherwise hypothecate, all or any
portion of the Collateral;

              (d)     This Stock Pledge Agreement shall be construed as
absolute, continuing and unlimited with respect to the covenants, conditions and
obligations contained herein, without regard to regularity, validity,
enforceability or any change, modification or amendment of any liability or
obligation of Borrower; and

              (e)     Borrower shall take any steps reasonably deemed necessary
or advisable by the Company to preserve the security interest of the Company in
and to the Collateral.

     2.      Rights and Powers. The Company may, without obligation to do so,
exercise one or more of the following rights and powers with respect to the
Collateral:

               (a)     Accept in its discretion, but subject to the applicable
limitations of Section 7, other property of the Borrower in exchange for all or
part of the Collateral and release Collateral to the Borrower to the extent
necessary to effect such exchange, and in such event the money, property or
securities received in the exchange shall be held by the Company as substitute
security for the Note and all other indebtedness secured hereunder;

               (b)     Perform such acts as are necessary to preserve and
protect the Collateral and the rights, powers and remedies granted with respect
to such Collateral by this Agreement; and

               (c)     Transfer record ownership of the Collateral to the
Company or its nominee and receive, endorse and give receipt for, or collect by
legal proceedings or otherwise, dividends or other distributions made or paid
with respect to the Collateral, but only if there exists at the time an
outstanding event of default under Section 8 of this Agreement.

               Any action by the Company pursuant to the provisions of this
Section 2 may be taken without notice to the Borrower. Expenses reasonably
incurred in connection with such action shall be payable by the Borrower and
form part of the indebtedness secured hereunder, as provided in Section 11.

               So long as there exists no event of default under Section 8 of
this Agreement, the Borrower may exercise all shareholder voting rights and be
entitled to receive any and all regular cash dividends paid on the Collateral.
Accordingly, until such time as an event of default occurs under this Agreement,
all proxy statements and other shareholder materials pertaining to the
Collateral shall be delivered to the Borrower at the address indicated below.

               Any cash sums that the Company may receive in the exercise of its
rights

-2-



--------------------------------------------------------------------------------



 



and powers under this Section 2 shall be applied to the payment of the Note and
any other indebtedness secured hereunder, in such order of application as the
Company deems appropriate. Any remaining cash shall be paid over to the
Borrower.

     3.     Duty to Deliver. Any new, additional or different securities that
may now or hereafter become distributable with respect to the Collateral by
reason of (i) any stock dividend, stock split or reclassification of the capital
stock of MG or (ii) any merger, consolidation or other reorganization affecting
the capital structure of MG shall, upon receipt by the Borrower, be promptly
delivered to and deposited with the Company as part of the Collateral hereunder.
Such securities shall be accompanied by one or more properly endorsed stock
power assignments.

     4.     Care of Collateral. The Company shall exercise reasonable care in
the custody and preservation of the Collateral but shall have no obligation to
initiate any action with respect to, or otherwise inform the Borrower of, any
conversion, call, exchange right, preemptive right, subscription right, purchase
offer or other right or privilege relating to or affecting the Collateral. The
Company shall not be obligated to take any action with respect to the Collateral
requested by the Borrower unless the request is made in writing and the Company
determines that the requested action will not unreasonably jeopardize the value
of the Collateral as security for the note and other indebtedness secured
hereunder.

     The Company may at any time release and deliver all or part of the
Collateral to the Borrower, and the receipt thereof by the Borrower shall
constitute a complete and full acquittance for the Collateral so released and
delivered. The Company shall accordingly be discharged from any further
liability or responsibility for the Collateral, and the released Collateral
shall no longer be subject to the provisions of this Agreement. However, any and
all releases of the Collateral shall be effected in compliance with the
applicable limitations of Section 7(a) and (c).

     5.     Payment of Taxes and Other Charges. The Borrower shall pay, prior to
the delinquency date, all taxes, liens, assessments and other charges against
the Collateral, and in the event of the Borrower’s failure to do so, the Company
may at its election pay any or all of such taxes and charges without contesting
the validity or legality thereof. The payments so made shall become part of the
indebtedness secured hereunder and, until paid, shall bear interest at the
minimum per annum rate, compounded semiannually, required to avoid the
imputation of interest income to the Company and compensation income to the
Borrower under the federal tax laws.

     6.     Transfer of Collateral. In connection with the transfer or
assignment of the Note (whether by negotiation, discount or otherwise), the
Company may transfer all or any part of the Collateral, and the transferee shall
thereupon succeed to all the rights, powers and remedies granted the Company
hereunder with respect to the Collateral so transferred. Upon such transfer, the
Company shall be fully discharged from all liability and responsibility for the
transferred Collateral.

-3-



--------------------------------------------------------------------------------



 



     7.     Release of Collateral. Provided (i) all indebtedness secured
hereunder shall at the time have been paid in full or cancelled and (ii) there
does not otherwise exist any event of default under Section 8, the pledged
shares of Common Stock, together with any additional Collateral that may
hereafter be pledged and deposited hereunder, shall be released from pledge and
returned to the Borrower in accordance with the following provisions:

             (a)       Upon payment or prepayment of principal under the Note,
together with payment of all accrued interest to date, one or more shares of
Common Stock held as Collateral hereunder shall (subject to the applicable
limitations of Subsection (c) below) be released to the Borrower within three
days after such payment or prepayment. The number of shares to be so released
shall be equal to the number obtained by multiplying (i) the total number of
shares of Common Stock held under this Agreement at the time of the payment or
prepayment by (ii) a fraction, the numerator of which shall be the amount of the
principal paid or prepaid and the denominator of which shall be the unpaid
principal balance of the Note immediately prior to such payment or prepayment.
In no event, however, shall any fractional shares be released. In addition, one
or more shares of Common Stock held as Collateral hereunder shall (subject to
the applicable limitations of Subsection (c) below) be released to a stockbroker
designated in writing by the Borrower and acceptable to the Company for the sole
purpose of effecting an immediate sale of the released shares, provided that
such stockbroker agrees to forward any proceeds (up to the balance of principal
and interest due under the Note) directly to the Company to be used to satisfy
the Note.

             (b)       Any additional Collateral that may hereafter be pledged
and deposited with the Company (pursuant to the requirements of Section 3) with
respect to the shares of Common Stock pledged hereunder shall be released at the
same time the particular shares of Common Stock to which the additional
Collateral relates are to be released in accordance with the applicable
provisions of Subsection (a) above. Under no circumstances, however, shall any
shares of Common Stock or any other Collateral be released if previously applied
to the payment of any indebtedness secured hereunder.

             (c)       In no event shall any shares of Common Stock be released
pursuant to the provisions of Subsections (a) and (b) above if, and to the
extent, the fair market value of the Common Stock and all other Collateral that
would otherwise remain in pledge hereunder after such release were affected
would be less than the unpaid balance of the Note (principal and accrued
interest).

     8.     Events of Default. The occurrence of one or more of the following
events shall constitute an event of default under this agreement:

             (a)       The failure of the Borrower to pay the principal and
accrued interest when due under the Note;

             (b)       The failure of the Borrower to perform an obligation
imposed upon

-4-



--------------------------------------------------------------------------------



 



the Borrower by reason of this Agreement;

             (c)       The breach of any representation, warranty or covenant of
the Borrower contained in this Agreement; or

             (d)       Any default by Borrower in the performance of any
provision under this Stock Pledge Agreement.

     Upon the occurrence of any such event of default, the Company may, at its
election, declare the Note and all other indebtedness secured hereunder to
become immediately due and payable and may exercise any or all of the rights and
remedies granted to a secured party under the provisions of the Maryland Uniform
Commercial Code (as now or hereafter in effect), including (without limitation)
the power to dispose of the Collateral by public or private sale or to accept
the Collateral in full payment of the Note and all other indebtedness secured
hereunder.

     Any proceeds realized from the disposition of the Collateral pursuant to
the foregoing power of sale shall be applied first to the payment of reasonable
expenses incurred by the Company in connection with the disposition, then to the
payment of the Note and finally to any other indebtedness secured hereunder. Any
surplus proceeds shall be paid over to the Borrower. However, in the event such
proceeds prove insufficient to satisfy all obligations of the Borrower under the
Note, then the Borrower shall remain personally liable for the resulting
deficiency.

     9.     Other Remedies. The rights, powers and remedies granted to the
Company and the Borrower pursuant to the provisions of this Agreement shall be
in addition to all rights, powers and remedies granted to the Company and the
Borrower under any statute or rule of law. Any forbearance, failure or delay by
the Company or the Borrower in exercising any right, power or remedy under this
Agreement shall not be deemed to be a waiver of such right, power or remedy. Any
single or partial exercise of any right, power or remedy under this Agreement
shall not preclude the further exercise thereof, and every right, power and
remedy of the Company and the Borrower under this Agreement shall continue in
full force and effect, unless such right, power or remedy is specifically waived
by an instrument executed by the Company or the Borrower, as the case may be.

     10.     General Authority. Borrower hereby irrevocably appoints the Company
as Borrower’s true and lawful attorney, with full power of substitution, in the
name of Borrower, for the sole use and benefit of the Company to the extent
permitted by law, to exercise, at any time and from time to time while any
default has occurred and is continuing hereunder, all or any of the following
powers with respect to all or any of the Collateral:

             (a)       To receive, take, endorse, assign and deliver any and all
checks, notes, drafts, documents and other negotiable and non-negotiable
instruments and chattel paper taken or received by the Company in connection
therewith;

-5-



--------------------------------------------------------------------------------



 



              (b)       To settle, compromise, compound, prosecute or defend any
action or proceeding with respect thereto;

             (c)       To sell, transfer, assign or otherwise deal in or with
the Collateral or the proceeds or avails thereof as fully and effectually as if
the Company was the absolute owner thereof; and

             (d)       To discharge any taxes, liens, security interests or
other encumbrances at any time placed thereon,

provided, that the Company shall give the Borrower not less than five (5) days’
prior written notice of the time and place of any sale or other intended
disposition of any of the Collateral. The Company and the Borrower agree that
such notice constitutes “reasonable notification” under applicable sections of
the Uniform Commercial Code in effect in the State of Maryland.

     11.     Costs and Expenses. All reasonable costs and expenses (including
reasonable attorneys fees) incurred by the Company in the exercise or
enforcement of any right, power or remedy granted it under this Agreement shall
become part of the indebtedness secured hereunder and shall constitute a
personal liability of the Borrower payable immediately upon demand and bearing
interest until paid at the Company’s bank interest rate then being earned by the
Company on its deposits.

     12.     Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Maryland and shall be binding upon
the executors, administrators, heirs and assigns of the Borrower.

     13.     Arbitration. Any controversy between the parties hereto involving
the construction or application of any terms, covenants or conditions of this
Agreement or the Note, or any claims arising out of or relating to this
Agreement or the Note, or the breach hereof or thereof, will be submitted to and
settled by final and binding arbitration in Baltimore, Maryland, in accordance
with the rules of the American Arbitration Association then in effect, and
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. In the event of any arbitration under this
Agreement or the Note, the prevailing party shall be entitled to recover from
the losing party reasonable expenses, attorneys’ fees and costs incurred therein
or in the enforcement or collection of any judgment or award rendered therein.
The “prevailing party” means the party determined by the arbitrator to have most
nearly prevailed, even if such party did not prevail in all matters, not
necessarily the one in whose favor a judgment is rendered.

     14.     Severability. If any provision of this Agreement is held to be
invalid under applicable law, then such provision shall be ineffective only to
the extent of such invalidity, and neither the remainder of such provision nor
any other provisions of this

-6-



--------------------------------------------------------------------------------



 



Agreement shall be affected thereby.

     15.     Notice. Any and all notices, requests, demands or other
communications hereunder shall be deemed to have been duly given if in writing
and if transmitted by (i) hand delivery, in which event effective notice shall
be deemed to have been given as of the date of delivery, (ii) Federal Express,
Express Mail or other nationally recognized overnight courier, in which event
effective notice shall be deemed to have been given on the next business day
after being sent, or (iii) by registered or certified mail, postage prepaid,
return receipt requested, in which event effective notice shall be deemed to
have been given three (3) business days after being sent. Notice shall be
addressed to the Company at its principal office and to Borrower at the address
set forth on the signature page of this Stock Pledge Agreement or to such other
address as a party may furnish to the other by notice in accordance with this
Section 15.

     IN WITNESS WHEREOF, this Agreement has been executed by the Borrower on
this 31st day of August, 2001.



  BORROWER:



  ___________________________
[name]



  Address: ____________________



            _______________________

Agreed to and Accepted by:

Gene Logic Inc.

By:___________________________

Printed Name:___________________
Title:__________________________

Dated: August 31, 2001




-7-



--------------------------------------------------------------------------------



 



INDIVIDUAL AMOUNTS

                  Named Executive Officer Number of Shares Purchase Price
Michael J. Brennan, M.D., Ph.D.
    100,000     $ 30,000  
Y. Douglas Dolginow, M.D.
    20,000     $ 6,000  
Eric M. Eastman, Ph.D.
    20,000     $ 6,000  
Mark D. Gessler
    125,000     $ 37,500  
David S. Murray
    50,000     $ 15,000  

